EXHIBIT 10.5
FORM STOCK OPTION AGREEMENT
(Incentive Stock Option Grant to Executive Officers)
     THIS AGREEMENT (the “Agreement”) is made as of                     , by and
between DEVELOPERS DIVERSIFIED REALTY CORPORATION, an Ohio corporation (the
“Company”), and                     , an individual (the “Holder”).
W I T N E S S E T H:
     WHEREAS, the Company desires to provide the Holder with an option to
purchase                      (                    ) Common Shares, $0.10 par
value per share, of the Company (“Shares”), pursuant to the Company’s
                     (the “Plan”); and
     WHEREAS, the Holder desires to accept such option.
     NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
the parties hereto hereby agree as follows:
     1. Grant of Option. The Company does hereby irrevocably grant to the
Holder, and the Holder does hereby accept, the right and option (the “Option”)
to purchase, at the option of the Holder, _________ (_________) Shares at the
exercise price per Share of ________ and upon and subject to the other terms and
conditions hereof and the Plan.
     2. Term of the Option; Vesting. The Option is exercisable, in whole or in
part, once vested, in accordance with the following schedule. If the Holder is
then employed by the Company, the Option shall vest as follows:

                  Date   No. of Shares Vesting                  

Shares for which the Option has become exercisable shall be referred to herein
as “Vested Shares,” and Shares for which the Option has not become exercisable
shall be referred to herein as “Unvested Shares.” The Option shall terminate on
the tenth anniversary of the date hereof and must be exercised, if at all and to
the extent exercisable, on or before such date and shall not thereafter be
exercisable, notwithstanding anything herein to the contrary. Notwithstanding
anything contained herein to the contrary, it shall be a condition to the
Holder’s right to exercise the Option with respect to any Vested Shares that
there shall have been filed with the Securities and Exchange Commission an
effective registration statement on Form S-8 (or such other form as the Company
shall deem necessary) with respect to the Shares to be received upon exercise.
     3. Exercise. Subject to the other terms and conditions hereof, the Option
shall be exercisable from time to time by written notice to the Company (in the
form required by the Company) which shall:

 



--------------------------------------------------------------------------------



 



  (a)   state that the Option is thereby being exercised, the number of Shares
with respect to which the Option is being exercised, each person in whose name
any certificates for the Shares should be registered and such person’s address
and social security number;     (b)   be signed by the person or persons
entitled to exercise the Option and, if the Option is being exercised by anyone
other than the Holder, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the Option under the
Plan and all applicable laws and regulations; and     (c)   be accompanied by
such representations, warranties or agreements with respect to the investment
intent of such person or persons exercising the Option as the Company may
reasonably request, in form and substance satisfactory to counsel for the
Company.

     As conditions to the exercise of the Option and the obligation of the
Company to issue Shares upon the exercise thereof, the proposed recipient of the
Shares shall make any representation or warranty to comply with any applicable
law or regulation or to confirm any factual matters reasonably requested by the
Company or its counsel.
     Upon exercise of the Option and the satisfaction of all conditions thereto,
the Company shall deliver a certificate or certificates for Shares to the
specified person or persons at the specified time upon receipt of the aggregate
exercise price for such Shares by any method of payment authorized by the Plan.
     4. Termination of Employment. Subject to the terms of a Holder’s Individual
Agreement, if any, upon termination of the Holder’s employment with the Company,
the Option will be governed by Section 5(b) of the Plan; provided, however, that
the provisions of Section 12(a) of the Plan shall be applicable regarding the
Option if, within ________ years following a Change in Control (or 409A Change
in Control, if defined in the Plan), the Holder’s employment with the Company or
any Subsidiary or Affiliate is terminated without Cause. If, for any reason, the
Option is not treated as an Incentive Stock Option (as defined below), subject
to the terms of a Holder’s Individual Agreement, if any, the Option will be
governed as follows upon termination of the Holder’s employment with the
Company:
     (a) Termination by Death. If the Holder’s employment with the Company or
any Subsidiary or Affiliate terminates by reason of death, the Option shall
become immediately and automatically vested and exercisable. If termination of
the Holder’s employment is due to death, then the Option may thereafter be
exercised by the estate of the Holder (acting through its fiduciary) at any time
after the date of the Holder’s death (or as the Committee may specify after
grant). Notwithstanding the foregoing, in no event will the Option be
exercisable after the tenth anniversary of the date hereof.
     (b) Termination by Reason of Disability. If the Holder’s employment with
the Company or any Subsidiary or Affiliate terminates by reason of Disability,
the Option shall become immediately and automatically vested and exercisable. If
termination of the Holder’s employment is due to Disability, then the Option may
thereafter be exercised by the Holder or by the Holder’s duly authorized legal
representative if the Holder is unable to exercise the Option as a result of the
Holder’s Disability, at any time after the date of such termination of
employment (or such other period as the Committee may specify after grant). If
the Holder dies before the Option is exercised, any unexercised Option held by
the Holder shall thereafter be exercisable by the estate of the Holder (acting
through its fiduciary) at any time after the date of the Holder’s death (or such
other period as the Committee may specify after grant).

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in no event will the Option be exercisable after
the tenth anniversary of the date hereof.
     (c) Termination Without Cause After a Change in Control or 409A Change in
Control. Notwithstanding anything herein to the contrary, the provisions of
Section 12(a) of the Plan shall be applicable regarding the Option only if,
within                      years following a Change in Control (or 409A Change
in Control, if defined in the Plan), the Holder’s employment with the Company or
any Subsidiary or Affiliate is terminated without Cause.
     (d) Termination for Cause. If the Holder’s employment with the Company or
any Subsidiary or Affiliate terminates for Cause, the Option will be governed by
Section 5(b) of the Plan.
     (e) Other Termination. Unless otherwise determined by the Committee, if the
Holder’s employment with the Company or any Subsidiary or Affiliate terminates
other than in the circumstances described in paragraphs (a), (b), (c) or (d) of
this Section 4, any Vested Shares at the time of termination must be exercised
by the Holder within three (3) months after the date the Holder’s employment
terminates. Notwithstanding the foregoing, in no event will the Option be
exercisable after the tenth anniversary of the date hereof. Unless otherwise
determined by the Committee, any Unvested Shares under the Option shall be
forfeited upon termination.
     (f) Leave of Absence. If the Holder is granted a leave of absence by the
Company or any Subsidiary or Affiliate, his or her employment will not be
considered terminated, and he or she will continue to be deemed an employee of
the Company or Subsidiary or Affiliate during such leave of absence or any
extension thereof granted by the Company, Subsidiary or Affiliate for purposes
of the Plan.
     5. Transferability. The Option and the Holder’s rights therein are not
transferable by the Holder other than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order (as defined in
the Internal Revenue Code or the Employee Retirement Income Security Act of
1974, as amended). If, for any reason, the Option is not treated as an Incentive
Stock Option, the Holder may transfer the Option, during his or her lifetime
(a) to one or more members of such Holder’s family, (b) to one or more trusts
for the benefit of one or more of such Holder’s family, (c) to a partnership or
partnerships of members of such Holder’s family, or (d) to a charitable
organization as defined in Section 501(c)(3) of the Code, provided that no
consideration is paid for the transfer and that the transfer would not result in
the loss of any exemption under Rule 16b-3 of the Securities Exchange Act of
1934, as amended, with respect to any Option. The transferee of any Option will
be subject to all restrictions, terms and conditions applicable to the Option
prior to its transfer.
     6. Taxes. The Holder hereby agrees to pay to the Company, in accordance
with the terms of the Plan, any federal, state or local taxes of any kind
required by law to be withheld and remitted by the Company with respect to an
exercise of the Option. The Holder may satisfy such tax obligation, in whole or
in part, by (a) electing to have the Company withhold a portion of the Shares
otherwise to be delivered upon exercise of (or the lapse of restrictions
relating to) the Option with a Fair Market Value equal to the amount of such
taxes, or (b) delivering to the Company Shares other than Shares issuable upon
exercise of (or the lapse of restrictions relating to) the Option with a Fair
Market Value equal to the amount of such taxes. The election, if any, must be
made on or before the date that the amount of tax to be withheld is determined.
If the Holder does not make such payment to the Company, the Company shall have
the right to withhold from any payment of any kind otherwise due to the Holder
from the Company, any federal, state or local taxes of any kind required by law
to be withheld with respect to an exercise of the Option or the Shares which are
the subject of such Option.

 



--------------------------------------------------------------------------------



 



     7. Subject to the Plan. This Agreement is made and the Option evidenced
hereby is granted under and pursuant to, and they are expressly made subject to
all of the terms and conditions of, the Plan, notwithstanding anything herein to
the contrary. The Holder hereby acknowledges receipt of a copy of the Plan and
that the Holder has read and understands the terms and conditions of the Plan.
Capitalized terms not defined herein are used as defined in the Plan.
     8. Intent. The Option is intended to be treated as an Incentive Stock
Option within the meaning of Section 422 of the Internal Revenue Code (an
“Incentive Stock Option”). The Option shall be construed and exercised
consistent with such intention. It is acknowledged that the United States
Treasury Department may amend or modify from time to time its regulations
governing Incentive Stock Options. Accordingly, it is understood and agreed by
the Holder that the Company may amend or modify the Plan and this Agreement in
any respect deemed by the Company to be necessary or desirable to comply with
such regulations, as amended or modified from time to time or to meet the
requirements for an Incentive Stock Option.
     9. Securities Law Compliance.
     (a) Notwithstanding any provision of this Agreement to the contrary, the
Option shall not be exercisable unless, at the time the Holder attempts to
exercise the Option, in the opinion of counsel for the Company, all applicable
securities laws, rules and regulations have been complied with. The Holder
agrees that the Company may impose such restrictions on the Shares as are deemed
advisable by the Company, including, without limitation, restrictions relating
to listing or trading requirements. The Holder further agrees that certificates
representing the Shares may bear such legends and statements as the Company
shall deem appropriate or advisable to assure, among other things, compliance
with applicable securities laws, rules and regulations.
     (b) The Holder agrees that any Shares which the Holder may acquire by
virtue of the Option may not be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of by the Holder unless (i) a registration
statement or post-effective amendment to a registration statement under the
Securities Act of 1933, as amended, with respect to such Shares has become
effective so as to permit the sale or other disposition of such Shares by the
Holder, or (ii) there is presented to the Company an opinion of counsel
satisfactory to the Company to the effect that the sale or other proposed
disposition of such Shares by the Holder may lawfully be made otherwise than
pursuant to an effective registration statement of post-effective amendment to a
registration statement relating to such Shares under the Securities Act of 1933,
as amended.
     10. Rights of the Holder. The granting of the Option shall in and of itself
not confer any right on the Holder to continue in the employ of the Company and
shall not interfere in any way with the right of the Company to terminate the
Holder’s employment at any time, subject to the terms of any employment
agreement between the Company and the Holder. The Holder shall have no dividend,
voting or other rights of a stockholder with respect to the Shares which are
subject to the Option prior to the purchase of such Shares upon exercise of the
Option and the execution and delivery of all other documents and instruments
deemed necessary or desirable by the Company.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, except to the extent otherwise
governed by Federal law.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have subscribed their names hereto as of
the date first above written.

            DEVELOPERS DIVERSIFIED REALTY
CORPORATION, an Ohio corporation
      By:           Name:           Title:           Holder’s Signature:        
                        Holder’s Social Security Number  

 